Mr. Chief Justice Hollerich delivered the opinion of the court : On February 17th, 1939 one Franklin Story, an employee of the Division of Highways of the respondent, sustained an accidental injury which arose out of and in the course of his employment, and was treated therefor by Dr. F. A. Norris. On March 27th, 1939, with the approval of the Division of Highways, said Franklin Story was referred by Dr. Norris to the claimant herein for X-ray pictures of his dorsal and cervical spine, and for an interpretation of such pictures. Claimant made the pictures as requested, and gave his interpretation thereof, and on December 4th, 1939 rendered a bill therefor to the respondent in the amount of $20.00. Payment was refused on the ground that the appropriation from which same was properly payable had lapsed, and claimant was advised that he would have to seek payment through the Court of Claims. No question is raised as to the value of the services rendered, nor is it claimed that there were not sufficient unexpended funds in the proper appropriation at the time of the rendition of such services. Under similar circumstances we have repeatedly held that the claimant is entitled to an award. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Metropolitan Electrical Supply Co. vs. State, No. 3270, decided at the September Term, 1938, of this court. Award is therefore entered in favoi; of the claimant for the sum of Twenty Dollars ($20.00).